F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 21 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    KARLA R. NIXON,

                Plaintiff - Appellant,

    v.                                                   No. 02-7005
                                                    D.C. No. 00-CV-668-W
    JO ANNE B. BARNHART,                              (E. D. Oklahoma)
    Commissioner of Social Security
    Administration,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before KELLY and BALDOCK , Circuit Judges, and          BRORBY , Senior Circuit
Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Karla R. Nixon appeals from an order of the magistrate judge

affirming the Commissioner’s determination that she is not entitled to Social

Security disability benefits. 1 Because the Commissioner’s determination is

supported by substantial evidence in the record, we affirm.

      Ms. Nixon alleges disability as of June 1, 1995 due to neck injury, with

pain in the neck and shoulders; headaches; depression; and swelling in the hands,

wrists, and arms. After a hearing, t he administrative law judge (ALJ) determined

that Ms. Nixon was not disabled at step four of the five-step sequential process,

see Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988), because she

retained the residual functional capacity (RFC) to enable her to perform her past

relevant work . The Appeals Council denied review, making the ALJ’s decision

the Commissioner’s final decision. The magistrate judge affirmed the

Commissioner’s decision.

      We review the Commissioner’s decision to determine whether her factual

findings were supported by substantial evidence in light of the entire record and

to determine whether she applied the correct legal standards. See Castellano v.

Sec’y of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994).

“Substantial evidence is such relevant evidence as a reasonable mind might accept



1
      The parties consented to proceed before a magistrate judge in accordance
with 28 U.S.C. § 636(c).

                                        -2-
as adequate to support a conclusion.” Id. (quotations omitted). In the course of

our review, we may “neither reweigh the evidence nor substitute our judgment for

that of the agency.” Casias v. Sec’y of Health & Human Servs., 933 F.2d 799,

800 (10th Cir. 1991).

      Ms. Nixon contends the ALJ ignored substantial medical evidence

establishing limitations that would prevent her from performing her past relevant

work. First, Ms. Nixon contends that the ALJ ignored or did not adequately

consider the findings of the state Disability Determination Service. We disagree.

The ALJ expressly considered the state agency findings. State agency findings

are not binding upon an ALJ, and the record demonstrates the ALJ gave these

findings the proper consideration. See Baca v. Dep’t of Health & Human Servs.,

5 F.3d 476, 480 (10th Cir. 1993) (stating that findings by other agencies are

entitled to weight and must be considered, but are not binding on the

Commissioner).

      Next, Ms. Nixon notes that, with respect to her mental impairments, the

ALJ concluded on the Psychiatric Review Technique (PRT) form that       she “often”

had “[d]eficiencies of [c]oncentration, [p]ersistence or [p]ace, resulting in

[f]ailure to [c]omplete [t]asks in a [t]imely [m]anner.” App. Vol. II, at 33. Ms.

Nixon contends that, in his RFC assessment, the ALJ should have included these

nonexertional limitations imposed by Ms. Nixon’s mental impairment and that his


                                         -3-
RFC is, therefore, deficient and not supported by substantial evidence. We

disagree.

      The ALJ’s RFC assessment included the limitation that it was impossible

for Ms. Nixon to perform tasks requiring understanding, remembering, or carrying

out more than simple instructions. These limitations in the ALJ’s RFC

assessment adequately account for Ms. Nixon’s deficiencies in concentration,

persistence, and pace. See Howard v. Massanari, 255 F.3d 577, 582 (8th Cir.

2001) (holding that description of claimant as capable of doing simple, repetitive

jobs adequately accounted for deficiencies of concentration, persistence, or pace).

We conclude the ALJ’s assessment of her RFC limitations is reasonably

consistent with his PRT assessment.

      Ms. Nixon also contends on appeal that the hypothetical questions posed to

the vocational expert who testified at the hearing do not match the limitations

described in the ALJ’s RFC assessment. Contrary to Ms. Nixon’s assertion, this

is a new argument that she did not raise or argue before the district court.

Because our scope of review is limited to those arguments properly preserved

and presented in the district court, this argument is deemed waived. See Crow v.

Shalala, 40 F.3d 323, 324 (10th Cir. 1994) (“Absent compelling reasons, we do

not consider arguments that were not presented to the district court.”).




                                         -4-
     The judgment of the United States District Court for the Eastern District

of Oklahoma is AFFIRMED.


                                                  Entered for the Court



                                                  Paul J. Kelly, Jr.
                                                  Circuit Judge




                                       -5-